IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 95-10318
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

ROBERT CHRISTOPHER RACKSTRAW,

                                           Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Northern District of Texas
                USDC No. 4:94-CV-564-Y/4:92-CR-10-8
                         - - - - - - - - - -
                            April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert Christopher Rackstraw has appealed the denial of his

28 U.S.C. § 2255 motion.     Rackstraw contends that he was the

victim of selective prosecution and entrapment by Government

officials.     Rackstraw waived these nonjurisdictional issues by

pleading guilty.     United States v. Sarmiento, 786 F.2d 665, 668

(5th Cir. 1986).     Rackstraw contends that the sentencing scheme

for crack-cocaine violations violates his right to due process.

Rackstraw argues: (1) the sentencing scheme is racially disparate



     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
in effect; (2) differences in punishment for crack-cocaine and

powdered-cocaine offenses are irrational; and (3) the terms

"crack-cocaine" and "cocaine-base" are unconstitutionally vague.

Rackstraw also contends for the first time in his reply brief

that his sentence is unconstitutionally harsh.   These issues have

been decided previously to the contrary.    United States v.

Fisher, 22 F.3d 574, 579 (5th Cir.), cert. denied, 115 S. Ct. 529

(1994).   Finally, Rackstraw contends that the district court

should not have considered relevant conduct in determining his

sentence and that the district court failed to make findings with

respect to similarity, regularity, and temporal proximity of his

prior acts.   The district court’s technical application of the

sentencing guidelines does not give rise to a constitutional

issue and is not cognizable in a § 2255 proceeding.    United

States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992).

     This appeal is without arguable merit and thus frivolous.

Because the appeal is frivolous, it is DISMISSED.   5th Cir. R.

42.2.   We caution Rackstraw that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.    To avoid sanctions, Rackstraw is further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

     APPEAL DISMISSED; SANCTION WARNING GIVEN.